GANTT, P. J.
At the regular May term, 1901, of the Livingston Circuit Court, the defendant was indicted for robbery of John P. Cox. The indictment is drawn under section 1893, Revised Statutes 1899,- and properly charges robbery in the first degree. The jury convicted the defendant and assessed his punishment at five years in the penitentiary. The defendant was sentenced in accordance with the verdict at the May term, 1901, and leave was given him to file a bill of exceptions by the first day of the September term, and appeal was granted to this court. No bill of exceptions was filed and the cause is here on the record proper alone. As already said the indictment was sufficient and all the other steps were taken in the due or orderly course.
*562Nor error appearing, the judgment is affirmed.
All concur.